CONCURRING OPINION
Donlon, Judge:
I concur in the result. I do so for reasons slightly different, in part, from those set forth by my colleague.
*172The weight of evidence here of record shows that the chief use of the wagons at bar is to gather cotton from the picker on the farm, for transport to the gin. Such gathering is part of the operation of harvesting the cotton, a view which the presiding judge also suggested in the course of trial.
The verb harvest is defined in Webster’s New International Dictionary, 2d edition (1956), as follows:
To reap or gather, as any crop, material, or result; to gather in a crop. [Emphasis supplied.]
The record amply supports a finding that the chief use of these wagons is to “gather in” the cotton crop after it has been picked. That is a part of harvesting the cotton, and suffices to bring these wagons into the classification for farm wagons.
I find it unnecessary, therefore, to rely on J. C. Findlay v. United States, 36 Treas. Dec. 283, T.D. 37964, cited by Judge Bichardson. Findlay arose long ago, under the Tariff Act of 1913. The merchandise there in litigation consisted of wool presses that were used on the sheep ranch to compress wool after shearing, without changing its condition or advancing it along the manufacturing lines, preliminary to transport of the wool from the ranch to the mill. The tariff classification construed (paragraph 391 of the 1913 act) provided free entry for agricultural implements, as well as for farm wagons and carts.
The Board of General Appraisers held the wool presses to be agricultural implements. There was no suggestion that they were wagons or carts or entitled to classification as such.
See C. J. Tower & Sons v. United States, 32 Cust. Ct. 54, C.D. 1579, in which fruit boxes, used to gather fruit after it was picked, were held chiefly used in harvesting the fruit crop.